                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   A.J. et al.,                                          CASE NO. C16-0620-JCC
10                             Plaintiffs,                 ORDER
11           v.

12   CITY OF BELLINGHAM et al.,

13                             Defendants.
14

15           This matter comes before the Court sua sponte. This matter is hereby deemed
16   REFERRED to the Honorable Michelle L. Peterson, United States Magistrate Judge, pursuant to
17   Amended General Order No. 02-19.
18           DATED this 16th day of October 2019.




                                                        A
19

20

21
                                                        John C. Coughenour
22                                                      UNITED STATES DISTRICT JUDGE
23

24

25

26


     ORDER
     C16-0620-JCC
     PAGE - 1
